Morse, J.
I concur in the result, but, if damage could be shown from a willful and malicious refusal to approve a liquor bond which was perfect and complied with the statute in all respects, I think an action would lie against those causing such damage.
The declaration, in my opinion, shows that defendant’s refusal to vote for the approval of the bond was willful, and in known violation of his duty under the law. The trouble is that the declaration fails to show that the action of the defendant, as therein set forth, was the occasion of any damage to the plaintiff.